 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     PABLO REUBEN ESTRADA, JR.
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11                                                ******
12   UNITED STATES OF AMERICA,                          Case No.: 1:12-CR-00348 LJO-SKO
13                  Plaintiff,
14          v.                                          NOTICE OF REQUEST AND REQUEST
                                                        TO SEAL DOCUMENTS AND ORDER
15
16   PABLO REUBEN ESTRADA, JR.,
17                  Defendant.
18
19   TO:    THE ABOVE ENTITLED COURT AND TO THE UNITED STATES
            ATTORNEY GENERAL FOR THE EASTERN DISTRICT OF CALFIORNIA:
20
21          Defendant, Pablo Reuben Estrada, by and through his attorney Anthony P. Capozzi,

22   hereby requests that the CJA23 Financial Affidavit filed on April 26, 2019, as document 77-1,

23   be filed under seal.

24          This request is made pursuant to Local Rule 141(a) which states that documents can be

25   sealed only by written order of the United States District Court. Under the Local Rule access to

26   all documents filed under seal is restricted to the Court and authorized court personnel.

27          The conditions and terms of release set out confidential and sensitive information that is
28   subject to the Defendant’s privacy rights.


                                                     1
                                   REQUEST TO FILE UNDER SEAL AND ORDER
                                     CASE NO.: 1:12-CR-00348 LJO-SKO
 1          Accordingly, it is requested that the CJA23 Financial Affidavit filed on April 26, 2019,
 2   as document 77-1, be Sealed.
 3                                              Respectfully submitted,
 4    Dated:      April 30, 2019          By: /s/Anthony P. Capozzi
 5                                            ANTHONY P. CAPOZZI
                                              Attorney for PABLO REUBEN ESTRADA, JR.
 6
 7                                              ORDER

 8
 9          For reasons set forth above, the Defendants request to have the CJA23 Financial

10   Affidavit filed on April 26, 2019, as document 77-1, be filed Under Seal is granted.

11
12   IT IS SO ORDERED.

13      Dated:     April 30, 2019                          /s/ Lawrence J. O’Neill _____
14                                                 UNITED STATES CHIEF DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
                                    REQUEST TO FILE UNDER SEAL AND ORDER
                                      CASE NO.: 1:12-CR-00348 LJO-SKO
